Name: Commission Regulation (EC) NoÃ 1474/2007 of 13 December 2007 amending Regulation (EEC) NoÃ 1538/91 introducing detailed rules for implementing Council Regulation (EEC) NoÃ 1906/90 on certain marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: marketing;  agricultural activity
 Date Published: nan

 14.12.2007 EN Official Journal of the European Union L 329/14 COMMISSION REGULATION (EC) No 1474/2007 of 13 December 2007 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Council Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultrymeat (1), and in particular to Article 9 thereof, Whereas: (1) Annex VIII to Commission Regulation (EEC) No 1538/91 (2) contains the list of national reference laboratories for monitoring the water content in poultrymeat. The French authorities have communicated to the Commission the name and the address of the new National Reference Laboratory for France. (2) Regulation (EEC) No 1538/91 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for poultrymeat and eggs, HAS ADOPTED THIS REGULATION: Article 1 In Annex VIII to Regulation (EEC) No 1538/91 the name and address of the National Reference Laboratory for France is replaced by the following: France SCL  Laboratoire de Lyon 10, avenue des Saules BP 74 FR-69922 Oullins Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 173, 6.7.1990, p. 1. Regulation as last amended by Regulation (EC) No 1029/2006 (OJ L 186, 7.7.2006, p. 6). (2) OJ L 143, 7.6.1991, p. 11. Regulation as last amended by Regulation (EC) No 2029/2006 (OJ L 414, 30.12.2006, p. 29).